    Case 1:19-cv-05370-DLI Document 20 Filed 09/30/20 Page 1 of 14 PageID #: 157




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------x
YUELIANG ZHANG, HUANHONG GU, and                                :
JINHENG ZHANG                                                   :
                                                                :
                                    Plaintiffs,                 :
                                                                :   MEMORANDUM & ORDER
                  -against-                                     :      19-cv-5370 (DLI)
                                                                :
CHAD WOLF, in his official capacity                             :
as acting Secretary of Homeland Security, et al.,               :
                                                                :
                                    Defendants.                 :
----------------------------------------------------------------x
DORA L. IRIZARRY, United States District Judge:

        Plaintiffs Yueliang Zhang, Huanhong Gu and Jinheng Zhang (“Plaintiffs”) bring this action

pursuant to the Mandamus Act, 28 U.S.C. § 1361, and the Administrative Procedures Act

(“APA”), 5 U.S.C. § 551 et seq., against Defendants Chad Wolf,1 in his official capacity as Acting

Secretary, U.S. Department of Homeland Security, Kenneth Cuccinelli, in his official capacity as

Senior Official Performing the Duties of the Director of the United States Citizenship and

Immigration Services (“USCIS”), and Thomas Cioppa, in his official capacity as District Director,

USCIS New York Field Office (collectively, “Defendants”), alleging that the ongoing failure to

timely adjudicate their joint asylum application violates the Immigration and Nationality Act

(“INA”), 8 U.S.C. § 1101 et seq., the APA, and the Due Process and Equal Protection Clauses of

the Fifth Amendment. See, Amended Complaint (“Compl.”), Dkt. Entry No. 2 ¶¶ 31-48. Plaintiffs

seek the entry of declaratory judgment pursuant to 28 U.S.C. § 2201, and to compel Defendants to

adjudicate Plaintiffs’ asylum application. See, Compl. ¶¶ 43-44.




1
 Pursuant to Federal Rule of Civil Procedure 25(d), Chad Wolf has been substituted for Kevin McAleenan
and Kenneth Cuccinelli has been substituted for James McCament.
 Case 1:19-cv-05370-DLI Document 20 Filed 09/30/20 Page 2 of 14 PageID #: 158




       Defendants moved to dismiss for lack of subject matter jurisdiction and for failure to state

a claim pursuant to Rules 12(b)(1) and 12(b)(6) of the Federal Rules of Civil Procedure, or, in the

alternative, for summary judgment pursuant to Rule 56 of the Federal Rules of Civil Procedure.

See, Defs.’ Mem. in Supp. of Mot. to Dismiss (“Defs.’ Mem.”), Dkt. Entry No. 13. Plaintiffs

opposed. See, Mem. in Opp’n to Defs.’ Mot. to Dismiss (“Opp’n”), Dkt. Entry No. 17. For the

reasons set forth below, the motion to dismiss for lack of subject matter jurisdiction is denied and

the motion to dismiss for failure to state a claim is granted.

                                         BACKGROUND

       The INA provides that immigrants may apply for asylum within one year of arrival in the

United States. See, 8 U.S.C. § 1158(a). The timeline for processing asylum applications is

governed by § 1158(d)(5) of the INA, which provides, among other things, “in the absence of

exceptional circumstances, final administrative adjudication of the asylum application, not

including administrative appeal, shall be completed within 180 days after the date an application

is filed.” Id. § 1158(d)(5)(iii). Section 1158(d)(7) of the INA contains a “[n]o private right of

action” clause which provides that “[n]othing in this subsection shall be construed to create any

substantive or procedural right or benefit that is legally enforceable by any party against the United

States or its agencies or officers or any other person.” Id. § 1158(d)(7).

       By the end of 1994, the number of asylum applicants exceeded the capacity of the

Immigration and Naturalization Service (“INS”), the agency then responsible for adjudicating

asylum applications, to adjudicate the majority of applications in accordance with the timelines

then in place. See, News Release, INS, Asylum Reform: Five Years Later (Feb. 1, 2000),




                                                  2
    Case 1:19-cv-05370-DLI Document 20 Filed 09/30/20 Page 3 of 14 PageID #: 159




https://www.uscis.gov/sites/default/files/document/news/Asylum.pdf.2 The result was a growth

of the pending asylum applications “backlog” to over 400,000. See, Id.

        To address this issue, the INS began in 1995 to process asylum applications on a “Last-In-

First-Out” (“LIFO”) basis, in which the most recent applications were adjudicated first and

applications more than 21-days old were processed starting with newer filings and working back

toward older filings. See, USCIS to Take Action to Address Agency Backlog, Jan. 31, 2018

(“USCIS Announcement”), Compl. Ex. D. By 2012, the backlog of pending affirmative asylum

applications had decreased to 15,526. See, 2020 USCIS Ombudsman Ann. Rep. 43 (“Ombudsman

Rep.”), fig. 4.3, https://www.dhs.gov/sites/default/files/publications/20_0630_cisomb-2020-

annual-report-to-congress.pdf. The LIFO scheme remained in effect until December 2014, at

which time the USCIS reverted to a first-in-first-out (“FIFO”) application processing policy. See,

USCIS Announcement. Under the FIFO processing scheme, the backlog of pending asylum

applications grew to over 300,000 in 2018, at which point the USCIS re-implemented the LIFO

policy. Id. Under the current LIFO policy, applications pending longer than 21 days are placed

in a backlog where they are processed in reverse order as agency resources permit. Id.

        Plaintiffs are citizens of the People’s Republic of China. Compl. ¶ 2. Plaintiffs’ asylum

application was received by USCIS Queens/Jamaica office on February 26, 2016. Id. Ex. A, Form

I-797C, Notice of Action. At present, it has been more than four years since Plaintiffs submitted

their asylum application. Id.




2
  In deciding a Rule 12(b)(6) motion, a court may “take judicial notice of documents in the public record, which
includes records and reports of administrative bodies.” See, Volpe v. Nassau Cty., 915 F. Supp.2d 284, 291 (E.D.N.Y.
2013) (citations omitted). In deciding the instant motion, the Court takes judicial notice of an Immigration and
Naturalization Service News Release dated February 1, 2000, and the 2020 USCIS Ombudsman Annual Report to
Congress, dated June 30, 2020.

                                                         3
 Case 1:19-cv-05370-DLI Document 20 Filed 09/30/20 Page 4 of 14 PageID #: 160




                                       LEGAL STANDARD

   I.       Federal Rule of Civil Procedure 12(b)(1)

         “It is axiomatic that federal courts are courts of limited jurisdiction and may not decide

cases over which they lack subject matter jurisdiction.” Lyndonville Sav. Bank & Trust Co. v.

Lussier, 211 F.3d 697, 700 (2d Cir. 2000). “Federal subject matter jurisdiction is available only

when a ‘federal question’ is presented, or when plaintiff and defendants have complete diversity

of citizenship and the amount in controversy exceeds $75,000.” Petway v. New York City Transit

Auth., 2010 WL 1438774, at *2 (E.D.N.Y. Apr. 7, 2010), aff’d, 450 F. App’x 66 (2d Cir. 2011).

“To invoke federal question jurisdiction, the plaintiff’s claim(s) must arise ‘under the Constitution,

laws, or treaties of the United States.’” Id. (quoting 28 U.S.C. § 1331).

         “A case is properly dismissed for lack of subject matter jurisdiction under Rule 12(b)(1)

when the district court lacks the statutory or constitutional power to adjudicate it.” Makarova v.

United States, 201 F.3d 110, 113 (2d Cir. 2000). When considering a motion to dismiss under

Rule 12(b)(1), “a court must accept as true all material factual allegations in the complaint.”

Shipping Fin. Servs. Corp. v. Drakos, 140 F.3d 129, 131 (2d Cir. 1998). “The plaintiff bears the

burden of proving subject matter jurisdiction by a preponderance of the evidence.” Aurecchione v.

Schoolman Transp. Sys., Inc., 426 F.3d 635, 638 (2d Cir. 2005).

   II.      Federal Rule of Civil Procedure 12(b)(6)

         To survive a Rule 12(b)(6) motion to dismiss, a complaint must “state a claim to relief that

is plausible on its face.”   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 561 (2007) (citations and

internal quotation marks omitted). The plausibility standard “does not require ‘detailed factual

allegations,’ but it demands more than [] unadorned, the-defendant-unlawfully-harmed-me

accusation[s].” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 555).



                                                  4
    Case 1:19-cv-05370-DLI Document 20 Filed 09/30/20 Page 5 of 14 PageID #: 161




Iqbal requires more than “‘a formulaic recitation of the elements of a cause of action.’”                   Id. at

681 (quoting Twombly, 550 U.S. at 555). Where a complaint pleads facts that are “merely

consistent with a defendant’s liability, it stops short of the line between possibility and plausibility

of entitlement to relief.” Id. at 678 (quoting Twombly, 550 U.S. at 557) (internal quotation marks

omitted). On a motion to dismiss, a court accepts as true all well pled factual allegations and draws

all reasonable inferences in the plaintiff’s favor. See, Dangler v. N.Y.C. Off Track Betting Corp.,

193 F.3d 130, 138 (2d Cir. 1999). Courts may consider only the complaint itself, documents

attached to or referenced in the complaint, documents that the plaintiff relied on in bringing suit

and that are either in the plaintiff’s possession, or that the plaintiff knew of when bringing suit,

and matters of which judicial notice may be taken.3              See, e.g., Roth v. Jennings, 489 F.3d 499,

509 (2d Cir. 2007).

                                            DISCUSSION

I.       Subject Matter Jurisdiction

        The Mandamus Act provides district courts “original jurisdiction of any action in the nature

of mandamus to compel an officer or employee of the United States or any agency thereof to

perform a duty owed to the plaintiff.” 28 U.S.C. § 1361. Similarly, the APA requires that “within

a reasonable time, each agency shall proceed to conclude a matter presented to it,” and that courts

shall “compel agency action unlawfully withheld or unreasonably delayed.” 5 U.S.C. §§ 555(b),

706(1). Judicial review is barred under the APA in cases where “statutes preclude judicial review”

or “agency action is committed to agency discretion by law.” Id. §§ 701(a)(1), (2). The

presumption favoring judicial review of administrative action is well settled and applied to


3
  Defendants’ motion relies heavily on a declaration filed in support thereof, See, Declaration of Andrew Davidson,
(“Davidson Declaration”), Dkt. Entry No. 14. Defendants provide no explanation as to how the Court may rely
properly on such a declaration in deciding a Rule 12(b)(6) motion to dismiss. Accordingly, the Court declines to
consider the Davidson Declaration in deciding the motion to dismiss.

                                                        5
 Case 1:19-cv-05370-DLI Document 20 Filed 09/30/20 Page 6 of 14 PageID #: 162




legislation concerning immigration. See, Kucana v. Holder, 558 U.S. 233, 251 (2010). It is

presumed that Congress legislates with this presumption in mind. Accordingly, a party challenging

the presumption must present clear and convincing evidence to overcome it. Id.

       Defendants contend that INA § 1158(d)(7) strips the court of subject matter jurisdiction to

hear Plaintiffs’ claims. See, Defs.’ Mem. at 14. As an initial matter, § 1158(d)(7), titled “No

private right of action,” provides only that the INA does not “create any substantive or procedural

right or benefit,” and does not strip the court of jurisdiction. 8 U.S.C. § 1158(d)(7); See also,

L.M. v. Johnson, 150 F. Supp.3d 202, 210 (E.D.N.Y. 2015) (“Section 1158(d)(7) does not strip

this court of subject matter jurisdiction or preclude judicial review.”); Ruan v. Wolf, 2020 WL

639127 at *4 (E.D.N.Y. Feb. 11, 2020) (“Section 1158(d)(7) is not a jurisdiction-stripping

provision.”).

       Moreover, other sections of the INA do contain jurisdiction stripping provisions,

demonstrating that Congress chose not to include such a provision in § 1158(d)(7). See, L.M., 150

F. Supp.3d at 210 (noting that § 1158(d)(7) is “unlike other sections of the INA, which specifically

preclude judicial review of a determination made by the Attorney General”); See also, e.g., 8

U.S.C. § 1158(a)(3) (“No court shall have jurisdiction to review any determination of the Attorney

General under paragraph (2).”). “A familiar principle of statutory construction . . . is that a

negative inference may be drawn from the exclusion of language from one statutory provision that

is included in other provisions of the same statute.” Hamdan v. Rumsfeld, 548 U.S. 557, 578

(2006) (distinguishing jurisdiction stripping provisions of the Detainee Treatment Act (“DTA”)

from non-jurisdiction stripping provisions of the DTA).

       Next, Defendants contend that the “USCIS’s decision to institute the LIFO scheduling system

represents the agency’s judgment – informed by historical experience,” and “is thus unsuitable for

judicial review and therefore committed to agency discretion under 5 U.S.C. § 701(a)(2).” See, Defs.’

                                                 6
 Case 1:19-cv-05370-DLI Document 20 Filed 09/30/20 Page 7 of 14 PageID #: 163




Mem. at 24-25. This argument is meritless. As an initial matter, “numerous courts have found

that immigration authorities have a non-discretionary duty to adjudicate applications.” Hoo Loo

v. Ridge, 2007 WL 813000 at *3 (E.D.N.Y. Mar. 14, 2007). Moreover, it is well established that

“granting or denying asylum applications is committed to agency discretion, but that does not

mean USCIS has discretion to decline to adjudicate applications at all.” Ruan, 2020 WL 639127,

at *4; See also, Kim v. Ashcroft, 340 F. Supp.2d 384, 393 (S.D.N.Y. 2004) (“[T]he [USCIS] simply

does not possess unfettered discretion to relegate aliens to a state of ‘limbo,’ leaving them to

languish there indefinitely. This result is explicitly foreclosed by the APA.”). Indeed, “the

overwhelming majority of district courts” take the view that “the timing of [asylum] adjudication

may be subject to judicial review under the APA.” Ruan, 2020 WL 639127, at *4

       Defendants fail to establish that INA § 1158(d)(7) strips the Court of jurisdiction to hear

Plaintiffs’ claims or that the issue of whether or not to adjudicate an asylum application at all is

committed by law to agency discretion. Accordingly, the motion to dismiss for lack of subject

matter jurisdiction is denied.

II.    Failure to State a Claim

       A. Plaintiffs’ Mandamus Act Claim

       The Mandamus Act provides that “district courts shall have original jurisdiction of any

action . . . to compel an officer or employee of the United States or any agency thereof to perform

a duty owed to the plaintiff.” 28 U.S.C. § 1361. The requirements for issuance of a writ of

mandamus are: “(1) a clear right in the plaintiff to the relief sought; (2) a plainly defined and

peremptory duty on the part of the defendant to do the act in question; and (3) no other adequate

remedy available.” Anderson v. Bowen, 881 F.2d 1, 5 (2d Cir. 1989) (citation omitted).




                                                 7
 Case 1:19-cv-05370-DLI Document 20 Filed 09/30/20 Page 8 of 14 PageID #: 164




       Plaintiffs contend that they have a legally enforceable right to have their asylum application

“adjudicated by the agency without undue delay.” Compl. ¶ 35. However, “[i]t is beyond serious

dispute that mandamus pursuant to § 1361 is unavailable to compel compliance with a statutory

obligation when the underlying statute expressly disclaims a private right of action,” as the

Mandamus Act gives courts “the power to ‘compel an officer or employee of the United States or

any agency thereof to perform a duty owed to the plaintiff.’” Pesantez v. Johnson, 2015 WL

5475655, at *2 (E.D.N.Y. Sept. 17, 2015) (emphasis in original) (quoting 28 U.S.C. § 1361). As

discussed above, the INA provides that “[n]othing in this subsection shall be construed to create

any substantive or procedural right or benefit that is legally enforceable by any party against the

United States or its agencies or officers or any other person.” 8 U.S.C. 1158(d)(7). Accordingly,

Plaintiffs fail to state a claim for relief under the Mandamus Act.

       B. Plaintiffs’ APA Claim

       The APA provides a cause of action where agency action is unreasonably delayed. See, 5

U.S.C. § 555(b) (“[W]ithin a reasonable time, each agency shall proceed to conclude a matter

presented to it.”). The APA further provides that courts shall “compel agency action unlawfully

withheld or unreasonably delayed.” Id. § 706(1). “In cases where the petition is seeking to compel

action by immigration authorities, courts utilize the six-factor test articulated in

Telecommunications Research & Action v. F.C.C., 750 F.2d 70, 79 (D.C. Cir. 1984) (‘TRAC’) to

determine whether relief under the APA is warranted.” Hoo Loo, 2007 WL 813000, at *4. “The

TRAC factors are:

       (1) the time agencies take to make decisions must be governed by a ‘rule of reason;’
       (2) where Congress has provided a timetable or other indication of the speed with
       which it expects the agency to proceed in the enabling statute, that statutory scheme
       may supply content for the rule of reason; (3) delays that might be reasonable in
       the sphere of economic regulation are less tolerable when human health and welfare
       are at stake; (4) the court should consider the effect of expediting delayed action on

                                                 8
 Case 1:19-cv-05370-DLI Document 20 Filed 09/30/20 Page 9 of 14 PageID #: 165




       agency activities of a higher or competing priority; (5) the court should also take
       into account the nature and extent of the interests prejudiced by delay; and (6) the
       court need not find any impropriety lurking behind agency lassitude in order to hold
       that agency action is ‘unreasonably delayed.’”

Hoo Loo, 2007 WL 813000, at *4 n.4 (quotation marks and citation omitted). “Resolution of a

claim of unreasonable delay is ordinarily a complicated and nuanced task requiring consideration

of the particular facts and circumstances before the court.” Ruan, 2020 WL 639127 at *5 (citation

omitted).

       Addressing the first TRAC factor, Plaintiffs contend that the adoption of the LIFO system

deprives Plaintiffs of a “concrete timeline” and provides instead a “roadmap for further delay” that

“cannot be said to be governed by any ‘rule of reason.’” See, Opp’n at 5. Numerous courts have

found that the USCIS’s use of LIFO in the asylum context is a rule of reason. See, e.g., Xu, 434

F. Supp.3d at 53 (“[T]he Court finds that the LIFO rule constitutes a rule of reason that satisfies

the first TRAC factor); Cf. Liu v. Wolf, 2020 WL 2836426 at *8 (S.D.N.Y. May 30, 2020) (“[T]his

Court cannot find that the LIFO policy does not constitute a ‘rule of reason.’”).

       Plaintiffs further argue that “the government’s asylum backlog has not been decreasing but

steadily increasing even after the LIFO system was adopted.” Opp’n at 5. From 2014-2018, while

USCIS was operating under a FIFO policy, the backlog of pending asylum applications grew from

approximately 100,000 to over 300,000. See, Ombudsman Rep. at 43, fig. 4.3. Following the

return to the LIFO system in 2018, the annual number of new affirmative asylum applications

declined by nearly a quarter in 2018 from a peak in 2017. Id. at 44. As of April 2020, the backlog

of pending asylum applications was 350,135, demonstrating that the rate of growth of the backlog

over a two-year period has slowed significantly compared to the period from 2014-2018 under

FIFO. Id. at 43, fig 4.3. These facts suggest that the LIFO system is an effective approach to “stem

the growth of the agency’s backlog.” See, USCIS Announcement. As a court of this Circuit found

                                                 9
Case 1:19-cv-05370-DLI Document 20 Filed 09/30/20 Page 10 of 14 PageID #: 166




recently, “[i]t is true that the LIFO rule forces asylum applicants who filed earlier to bear the brunt

of [] delays . . . . But this is a byproduct of a reasoned attempt to address mounting issues with the

asylum application process.” Xu, 434 F. Supp.3d at 53.

       Moreover, courts have found that similar and even longer adjudication delays were not

unreasonable under the APA. See, e.g., Saleh v. Ridge, 367 F. Supp.2d 508, 513 (S.D.N.Y. 2005)

(delay of almost five years not unreasonable); De Oliveira v. Barr, 2020 WL 1941231 at *4

(E.D.N.Y. Apr. 22, 2020) (more than four-year delay not unreasonable). In any event, this Court

has held that “evidence of the passage of time cannot, standing alone, support a claim of

unreasonable delay.” Hoo Loo, 2007 WL 813000 at *4. These precedents, and the record of which

the Court takes judicial notice, support a finding that the adjudication of asylum applications

pursuant to LIFO is governed by a “rule of reason.”

       However, the inquiry does not end there, as the second TRAC factor informs the first.

“[W]here Congress has provided a timetable or other indication of the speed with which it expects

the agency to proceed in the enabling statute, that statutory scheme may supply content for the rule

of reason.” Id. at *4 n.4. Congress has supplied an indication of the speed with which it expects

the agency to act in 8 U.S.C § 1158(d)(5)(iii), that is, within 180 days of the date an application is

filed. However, the qualifying phrase “absent exceptional circumstances” in § 1158(d)(5)(iii)

suggests that Congress intended that the timeline not apply while the USCIS is dealing with an

exceptional level of asylum applicants. Further, the bar to a private right of action set forth in

§ 1158(d)(7), which applies to “this subsection,” supplies additional evidence of Congress’s intent

that the timeline is not mandatory. Accordingly, the timeline in § 1158(d)(5)(iii) does not indicate

that the LIFO policy is not a rule of reason. For the reasons discussed above, the Court finds that,




                                                  10
Case 1:19-cv-05370-DLI Document 20 Filed 09/30/20 Page 11 of 14 PageID #: 167




under the present circumstances, the first and second TRAC factors support Defendants’ position

that the adjudication of asylum applications pursuant to LIFO is a rule of reason.

       The third and fifth TRAC factors concern the impact to human health and welfare, and the

nature and extent of the interests prejudiced by the delay. See, Hoo Loo, 2007 WL 813000, at *4

n.4. Plaintiffs contend that their asylum status deprives them of peace of mind, of the ability to

travel outside of the United States, and of the ability to petition for their family members to join

them in the United States. See, Opp’n at 6. However, the Court must consider “competing

priorities,” such as “whether compelling the agency to focus its attention on one case would force

it to shift resources away from equally deserving applicants.” Li v. Chertoff, 2007 WL 4326784

at *6 (S.D.N.Y. Dec. 7, 2007). Plaintiffs fail to explain why the Court should compel the USCIS

to adjudicate their asylum application before those that have been waiting as long or longer. The

Court notes that “this sort of prejudice is inherent in the asylum application process; worthy

applicants are not entitled to benefits until their applications have been assessed and approved.”

Xu, 434 F. Supp.3d at 54. Significantly, Plaintiffs have not alleged that they have suffered any

injury to their health or welfare. See generally, Compl.; Opp’n at 7. Accordingly, Plaintiffs have

failed to allege plausibly that the third and fifth TRAC factors weigh in their favor.

       Finally, the fourth TRAC factor provides that “the court should consider the effect of

expediting delayed action on agency activities of a higher or competing priority.” Hoo Loo, 2007

WL 813000, at *4 n.4. The parties did not address meaningfully the impact on the USCIS of

causing Plaintiffs’ asylum application to be moved to the front of the line, and the Court recognizes

that it is “institutionally ill-equipped” to “intru[de] into [agency] allocation of adjudicatory

resources on the whole.” Pesantez, 2015 WL 5475655 at *6 (quotation marks and citation

omitted). In any event, a court may “refuse[ ] to grant relief, even though all the other factors



                                                 11
Case 1:19-cv-05370-DLI Document 20 Filed 09/30/20 Page 12 of 14 PageID #: 168




considered in TRAC favor[ ] it, where a judicial order putting the petitioner at the head of the queue

would simply move all others back one space and produce no net gain.” L.M., 150 F. Supp.3d at

213 (citation and internal quotation marks omitted).

        This is not to say that there is no amount of delay or possible set of circumstances where

relief would be appropriate. While there is no bright line, “at some point, defendants’ failure to

take any action runs afoul of section 555(b).” See, Kim, 340 F. Supp.2d at 393. Given the

circumstances of this case, however, the Court finds that the Plaintiffs have failed to state a claim

for relief under the APA.

        C. Plaintiffs’ Equal Protection and Due Process Claims

        Plaintiffs allege that “Defendants’ practices, policies, conduct, and/or failures to act as

alleged in this Complaint violate the plaintiff’s [sic] right to . . . equal protection of law protected

by the Fifth Amendment to the United States Constitution” and that “[b]ecause of the delay by the

Defendants in adjudicating their asylum application, they have suffered a violation of their due

process rights.” Compl. ¶¶ 46-47.

        As to Plaintiffs’ equal protection claim, the Amended Complaint contains no factual

allegations, nor is the claim addressed in Plaintiffs’ opposition to the motion to dismiss.

“[T]hreadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.” Iqbal, 556 U.S. at 678 (internal citation omitted). Moreover, by failing

to address the claim in their opposition, Plaintiffs have abandoned the claim. See, McLeod v.

Verizon N.Y., 995 F. Supp.2d 134, 143-44 (E.D.N.Y. 2014) (collecting cases). Accordingly,

Plaintiffs have failed to state a claim under the Equal Protection Clause of the Fifth Amendment.

        As to the due process claim, Plaintiffs argue that Defendants have “seriously prejudiced

Plaintiffs’ health and liberty interests.” See, Opp’n at 9. As an initial matter, “[a]liens within the



                                                  12
Case 1:19-cv-05370-DLI Document 20 Filed 09/30/20 Page 13 of 14 PageID #: 169




country ‘are entitled to due process’ and ‘must be afforded the opportunity to be heard at a

meaningful time and in a meaningful manner.’” Xu, 434 F. Supp.3d at 57-58 (quoting Burger v.

Gonzales, 498 F.3d 131, 134 (2d Cir. 2007)). As explained above, however, the Amended

Complaint lacks sufficient allegations to allow the Court to evaluate Plaintiffs’ health interest

claims, and Plaintiffs fail to allege sufficient facts to implicate a liberty interest. The INA makes

clear that it does not “create any substantive or procedural right or benefit that is legally

enforceable by any party” against the government regarding asylum application timelines. See, 8

U.S.C. § 1158(d)(7). Furthermore, the Supreme Court has “long held that an alien seeking initial

admission to the United States requests a privilege and has no constitutional rights regarding his

application.” Landon v. Plasenscia, 459 U.S. 21, 32 (1982). As this Court has found previously,

“[t]here is no cognizable ‘Fifth Amendment due process claim on adjustment proceedings or other

analogous discretionary benefit hearings.’” Zhao v. Chertoff, 2009 WL 700709, at *3 (E.D.N.Y.

Mar. 15, 2009) (quoting Gadria v. Gantner, 2008 WL 650369, at *4 (S.D.N.Y. Mar. 6, 2008).

Accordingly, Plaintiffs fail to state a claim for denial of due process.

III.   Declaratory Judgment

       Finally, Plaintiffs seek a declaration that Defendants’ “practices, policies, and failures to

act . . . are: a violation of the INA, a breach of the Defendants’ statutory duties, and are

unconstitutional, arbitrary and capricious,” and “that Defendants are compelled to adjudicate

Plaintiff's asylum application in the next thirty (30) days.” Compl. ¶ 44. Some basis must exist in

another claim to accompany a declaratory judgment. See, Nat’l Union Fire Ins. Co. of Pittsburgh,

PA. v. Karp, 108 F.3d 17, 21 (2d Cir. 1997) (“The [Declaratory Judgment Act] is procedural in

nature, and merely offers an additional remedy . . . in any ‘case of actual controversy’ . . . provided

that the claim for declaratory relief is pleaded in accordance with Rules 8 and 10 of the Federal



                                                  13
Case 1:19-cv-05370-DLI Document 20 Filed 09/30/20 Page 14 of 14 PageID #: 170




Rules of Civil Procedure.”). As the Court finds that Plaintiffs have failed to state a claim upon

which relief can be granted as to their other claims, Plaintiffs’ request for a declaratory judgment

too must fail.

                                          CONCLUSION

        For the reasons set forth above, the motion to dismiss for lack of subject matter jurisdiction

is denied and the motion to dismiss for failure to state a claim is granted. This action is dismissed

in its entirety.

SO ORDERED.

Dated: Brooklyn, New York
       September 30, 2020
                                                                         /s/
                                                                DORA L. IRIZARRY
                                                              United States District Judge




                                                 14
